Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Joseph Sofer (Reg. #: 39,600) on 06/03/2021.
The application has been amended as follows:

1-36.    (cancelled) 
 
37.       (currently amended)  A system for the management of contact information, said system, for use with devices, comprising: 
            a database having, for a plurality of users of the system, first storage spaces for storing said users’ outgoing contact information profiles and, for at least some of said users, second storage spaces for storing incoming contact information profiles, said database also configured to store preferences for at least some of said users, and wherein said database includes a directory for searching of contact information profiles, said directory including said users’ outgoing contact information profiles that are searchable by one or more other said users of the system, and wherein at least some of said users may set preferences with respect to accessibility of their outgoing contact information profiles in said directory;
            wherein said database is configured to receive information relating to a second said user's creating and saving an outgoing advertisement; said database is also configured to receive information relating to said second user's selecting potential recipients of said outgoing advertisement including by selecting one or more targeting options; and said database is further configured to determine whether other said users are said potential recipients of said second user’s said outgoing advertisement;

            a communications gateway linked to said database for either sending to or receiving from said devices, or both, communications via either the Internet or other public communications networks, or both,
            wherein said system is configured to receive information, via the Internet, generated in connection with one or more of said users interacting with an Internet website of said second user, said system further configured to make available, via the Internet, software code for use by said second user, and said information generated in connection with one or more of said users interacting with an Internet website of said second user including information for said system to identify said second user, and, where a first said user interacted with said second user’s said Internet website, said information generated in connection with said first user interacting with an Internet website of said second user includes information for said system to identify said first user, where said information for said system to identify said first user is a code, stored on said first user’s said device, and said database adds said first user to a list of said potential recipients of said second user’s said outgoing advertisement; and
            wherein said system is configured to operate in conjunction with one or more distributors, said system configured to receive one or more communications, via the Internet, generated in connection with said first user’s using a first said distributor while on a said device and, in response to said one or more communications, to deliver an advertisement via the Internet for presentation to said first user on said device, and wherein said one or more communications generated in connection with said first user’s using a first said distributor while on a said device includes information for said system to identify said first user, where said information for said system to identify said first user is said code, stored on said first user’s said device, where said system has previously associated said code with said first user.
 
38.       (currently amended) The system of Claim 37, wherein said information generated in connection with first user interacting with an Internet website of said second user indicates one or more actions taken by said first user while interacting with said second user’s said Internet website. 
 
39.       (previously presented) The system of Claim 38, wherein said database is configured to enable said second user to store in said database one or more preferences defining which of said one or more actions taken by said first user while interacting with said second user’s said Internet website should result in said database adding said first user to said list. 
 
40.       (currently amended) The system of Claim 39, wherein includes information for said system to identify said second user.
 
41.       (previously presented) The system of Claim 40, wherein said software code is for incorporation into said second user’s said Internet website. 
 
39
 
43.       (cancelled)
 
44.       (cancelled)  
 
45.       (cancelled)  
46.       (currently amended) The system of Claim 39 40, where said second user’s said outgoing advertisement is a first said outgoing advertisement among a plurality of outgoing advertisements of said second user stored in said database, wherein said information generated in connection with one or more of said users interacting with an Internet website of said second user includes an identification code, said identification code also stored in said database either in or as corresponding to, or both, said second user’s said first outgoing advertisement, so as to distinguish said second user’s said first outgoing advertisement from other outgoing advertisements among said plurality of outgoing advertisements of said second user stored in said database. 
 
47.       (previously presented) The system of Claim 46, wherein said identification code indicates a future travel destination of said first user. 
 
48.       (previously presented) The system of Claim 37, wherein said system is configured to enable said second user, in said selecting of potential recipients of said outgoing advertisement, to include at least some of other said users who are determined by said database to correspond to data uploaded to said database by said second user. 
 
49.       (previously presented) The system of Claim 48, wherein said data uploaded to said database by said second user is contact information data.
 
50.       (new)  The system of Claim 37, wherein said one or more communications generated in connection with said first user’s using a first said distributor while on a said device includes a distributor identifier. 
 
51.       (new)  The system of Claim 50, wherein said database is configured to store preferences of at least some of said users regarding distribution, whereby said second user excludes one or more of said distributors from distributing said second user’s said outgoing advertisement. 
 
52.       (new)  The system of Claim 50, wherein at least one of said distributors is an application program stored on one or more of said devices.  
 
53.       (new)  The system of Claim 52, wherein said system is further configured to make available, via the Internet, a software module for integration with said application program.  
 

 
55.       (new)  The system of Claim 37, wherein said system is configured to receive one or more preferences of said first user relating to targeted advertisements, said one or more preferences of said first user relating to targeted advertisements being present in said one or more communications generated in connection with said first user’s using a first said distributor while on a said device, whereby said delivered advertisement is in compliance with said one or more preferences of said first user relating to targeted advertisements, and wherein said one or more preferences of said first user relating to targeted advertisements involves said first user’s either one of permitting or prohibiting said system’s delivery to him of a type of targeted advertisements. 
 
56.       (new)  The system of Claim 55, wherein said type of targeted advertisements is a type where said system’s selection of a said advertisement for delivery to said first user is based, at least in part, on said first user’s location.  
 
57.       (new)  The system of Claim 55, wherein said type of targeted advertisements is a type where said system’s selection of a said advertisement for delivery to said first user is based, at least in part, on said first user’s interactions with other said users’ Internet websites.  
 
58.       (new)  The system of Claim 57, wherein at least one of said one or more preferences of said first user relating to targeted advertisements are stored in said database and attributed to said first user irrespective of said device in use by said first user.  
 
59.       (new)  The system of Claim 57, wherein said database is further configured to compile information indicating the number of said potential recipients of said second user’s said outgoing advertisement.  
 
60.       (new)  The system of Claim 57, wherein said system is configured to enable one or more preferences relating to advertisements to be set by said first user and stored in said database, wherein said database is configured to compile a user profile for at least some of said users and to make use of information in said user profile in targeting advertisements, where said information in said user profile includes interests of said first user gleaned from said first user’s interactions with other said users’ Internet websites, and where said setting of one or more preferences relating to advertisements involves said first user’s editing said information in said user profile. 
 
61.       (new)  The system of Claim 37, wherein said system is configured to receive from said first distributor, via the Internet, one or more requests to pull information from said system, said requested information including, with respect to said first user, information in said first user’s said outgoing contact information profile. 
 
62.       (new)  The system of Claim 61, wherein said requested information includes information about one or more other users whose outgoing contact information profiles are stored as 
63.       (new)  The system of Claim 62, wherein said first distributor is an Internet search engine.  
 
64.       (new)  The system of Claim 62, wherein said one or more requests to pull information from said system includes a distributor identifier. 
 
65.       (new)  The system of Claim 64, wherein said database is configured to store preferences of at least some of said users regarding distribution, whereby said first user sets preferences governing whether said system provides said requested information to said first distributor. 
66.       (new)  The system of Claim 65, wherein said system is further configured to make available, via the Internet, a software module for use by said first distributor. 
 
67.       (new)  The system of Claim 62, wherein said first distributor informs said first user of an identity of one or more of said one or more other users whose outgoing contact information profiles are stored as incoming contact information profiles in said first user’s said second storage space in said database. 
 
68.       (new)  The system of Claim 67, wherein said first distributor presents to said first user information about a location of one or more of said identified other users, where said presentation of said location information is prioritized, at least in part, based on the proximity of said locations of such said identified other users to a current location of said first user while on a mobile device. 
 
69.       (new)  The system of Claim 68, wherein said database is configured to store physical address location information either in or as corresponding to, or both, at least some of said users’ said outgoing contact information profiles, where said locations of such said identified other users are physical address locations based on said physical address location information of such said identified other users’ said outgoing contact information profiles. 
 
70.       (new)  The system of Claim 68, wherein said locations of such said identified other users are current locations of such said identified other users while using mobile devices.
 
71.       (new)  The system of Claim 68, wherein said first distributor presents to said first user information about a location of one or more of said identified other users, where said presentation of said location information is prioritized, at least in part, based on the proximity of said locations of such said identified other users to a future travel destination of said first user. 
 
72.       (new)  The system of Claim 71, wherein said first distributor presents to said first user information about a future travel destination of one or more of said identified other users, where said presentation of said future travel destination information is prioritized, at least in part, based on the proximity of said future travel destinations of such said identified other users to said future travel destination of said first user.
 

 
74.       (new)  The system of Claim 71, wherein said requested information includes information about said future travel destination of said first user. 
 
75.       (new)  The system of Claim 71, wherein said first distributor is a navigation application program stored on said first user’s said device. 
 
76.       (new)  The system of Claim 75, wherein said software module is for integration with said navigation application program. 
 
77.       (new)  The system of Claim 57, wherein said database is configured to store physical address location information either in or as corresponding to, or both, at least some of said users’ said outgoing contact information profiles, wherein said first user’s said device is a mobile device and wherein said system is configured to receive information concerning a current location of said first user while using said first distributor, and wherein said system is further configured to receive from said first distributor, via the Internet, one or more requests to pull information from said system, said requested information including information concerning one or more other said users whose physical address location is within a proximity of said current location of said first user while using said first distributor.  
 
78.       (new)  The system of Claim 77, wherein said database is configured to store business category information either in or as corresponding to, or both, at least some of said users’ said outgoing contact information profiles, and wherein said one or more requests to pull information from said system includes business category information. 
 
79.       (new)  The system of Claim 78, wherein said first distributor uses said information returned in response to said one or more requests to display said one or more other said users on a map in relation to said current location of said first user while using said first distributor. 
 
80.       (new)  The system of Claim 79, wherein said returned information includes a user identification code of said one or more other said users. 
 
81.       (new)   The system of Claim 78, wherein said first distributor is an application program stored on said first user’s said mobile device. 
 
82.       (new)  The system of Claim 81, wherein said application program is an Internet search engine application program.  
 
83.       (new)  The system of Claim 81, wherein said application program is a navigation application program. 
 
84.       (new)  The system of Claim 81, wherein said system is further configured to make available, via the Internet, a software module for integration with said application program.

85.       (new)  The system of Claim 84, wherein said one or more requests to pull information from said system includes a distributor identifier.
 
86.       (new)  The system of Claim 84, wherein said requested information includes information concerning one or more other said users whose physical address location is within a proximity of a future travel destination of said first user.
 
87.       (new)  The system of Claim 37, wherein said system is configured to deliver a said advertisement via the Internet for presentation to a third said user on a said device, and said delivered advertisement is configured to enable said third user, following said presentation of said delivered advertisement to said third user on said device, to take one or more actions with respect to said delivered advertisement to set one or more preferences relating to advertisements.  
 
88.       (new)  The system of Claim 87, where said delivered advertisement is an outgoing advertisement of a fourth said user, wherein said setting of one or more preferences relating to advertisements involves said third user’s blocking his further receipt of an advertisement of said fourth user.  
 
89.       (new)  The system of Claim 88, wherein said setting of one or more preferences relating to advertisements involves said third user’s prohibiting his receipt of a type of targeted advertisements, wherein said type of targeted advertisements is a type where said system’s selection of a said advertisement for delivery to said third user is based, at least in part, on said third user’s interactions with other said users’ Internet websites. 
 
90.       (new)  The system of Claim 89, wherein said database is configured to compile a user profile for at least some of said users and to make use of information in said user profile in targeting advertisements, and where said setting of one or more preferences relating to advertisements involves said third user’s editing said information in said user profile. 
 
91.       (new)  The system of Claim 87, wherein said delivered advertisement is configured to enable said third user, following said presentation of said delivered advertisement to said third user on said device, to take one or more actions with respect to said delivered advertisement to present said fourth user's said outgoing advertisement to one or more other users radially connected to said third user.  
 
92.       (new)  The system of Claim 91, wherein said database is configured to store preferences of at least some of said users regarding said system's said presentation, whereby said third user sets preferences governing which other said users are to be presented said fourth user’s said outgoing advertisement.
 
93.       (new)  The system of Claim 92, wherein said fourth user’s said outgoing advertisement is delivered for presentation to said third user while using a said distributor and in response to said one or more communications generated in connection with said third user’s using a said distributor while on a said device.
 

 
95.       (new)  The system of Claim 94, wherein said system is configured to store said fifth user’s said outgoing contact information data in said database for said sixth user. 
 
96.       (new)  The system of Claim 95, wherein said system is configured to make said fifth user’s said outgoing contact information data available for downloading from said database to said sixth user’s said device. 
 
97.       (new)  The system of Claim 96, wherein said sixth user’s said device is a customer relationship management system. 
 
98.       (new)  The system of Claim 97, wherein said fifth user’s said outgoing contact information data is derived from said fifth user’s said outgoing contact information profile and prefilled into data fields in a form to be returned to said system, without said fifth user having to manually enter said outgoing contact information data into said form. 
 
99.       (new)  The system of Claim 98, wherein said fifth user’s said outgoing contact information profile from which said fifth user’s said outgoing contact information data is derived is stored in said fifth user’s said first storage space in said database. 
 
100.     (new)  The system of Claim 34, wherein said sixth user’s said outgoing advertisement is delivered for presentation to said fifth user while using a said distributor and in response to said one or more communications generated in connection with said fifth user’s using a said distributor while on a said device, and wherein said one or more communications generated in connection with said fifth user’s using a said distributor while on a said device includes information for said system to identify said fifth user. 
 
101.     (new)  The system of Claim 100, where said information for said system to identify said fifth user is a code, stored on said fifth user’s said device, where said system has previously associated said code with said fifth user. 
 
102.     (new)  The system of Claim 98, wherein said fifth user’s said outgoing contact information profile from which said fifth user’s said outgoing contact information data is derived is stored on said fifth user’s said device. 
 
103.     (new)  The system of Claim 102, wherein said sixth user’s said outgoing advertisement is configured to include a user identification code of said sixth user. 
 
104.     (new)  The system of Claim 103, wherein said sixth user’s said outgoing advertisement is delivered for presentation to said fifth user while using a said distributor and in response to said 
 
105.     (new)  The system of Claim 49, wherein said database is configured to store physical address location information associated with an outgoing advertisement created and saved in said database by an eighth said user.  
 
106.     (new)  The system of Claim 105, wherein said system is configured to deliver a said advertisement via the Internet for presentation to a seventh said user on a said device, wherein said outgoing contact information profile of said seventh user is stored in said database and said database is configured to store physical address location information either in or as corresponding to, or both, said seventh user’s said outgoing contact information profile, and wherein said database’s said determination whether said seventh user is a said potential recipient of said eighth user’s said outgoing advertisement is based, at least in part, on the proximity of said physical address location associated with said eighth user’s said outgoing advertisement to said seventh user’s physical address location. 
 
107.     (new)  The system of Claim 106, wherein said seventh user’s said device  is a mobile device and wherein said system is configured to receive information concerning a current location of said seventh user while using said mobile device, and wherein said database’s said determination whether said seventh user is a said potential recipient of said eighth user’s said outgoing advertisement is based, at least in part, on the proximity of said physical address location associated with said eighth user’s said outgoing advertisement to said current location of said seventh user while using said mobile device. 
 
108.     (new)  The system of Claim 107, wherein said eighth user’s said outgoing advertisement is delivered for presentation to said seventh user while using a said distributor and in response to said one or more communications generated in connection with said seventh user’s using a said distributor while on a said device. 
 
109.     (new)  The system of Claim 108, wherein said distributor being used by said seventh user is a navigation application program stored on said seventh user’s said mobile device. 
 
110.     (new)  The system of Claim 109, wherein said eighth user’s said outgoing advertisement as delivered for presentation to said seventh user on said mobile device includes at least some of said physical address location information associated with said eighth user’s said outgoing advertisement, and wherein said navigation application program uses said physical address location information associated with said eighth user’s said outgoing advertisement to display said delivered advertisement on a map in relation to said current location of said seventh user while using said navigation application program.  
 
111.     (new)  The system of Claim 107, wherein said database’s said determination whether said seventh user is a said potential recipient of said eighth user’s said outgoing advertisement is based, at least in part, on the proximity of said  physical address location associated with said eighth user’s said outgoing advertisement to a future travel destination of said seventh user. 
 

 
113.     (new)  The system of Claim 112, wherein said distributor being used by said seventh user is an Internet search engine. 
 
114.     (new)  The system of Clam 112, wherein said distributor being used by said seventh user is a navigation application program stored on said seventh user’s said device.
 
115.     (new)  The system of Claim 114, wherein said eighth user’s said outgoing advertisement as delivered for presentation to said seventh user on said device includes at least some of said physical address location information associated with said eighth user’s said outgoing advertisement, and wherein said navigation application program uses said physical address location information associated with said eighth user’s said outgoing advertisement to display said delivered advertisement on a map in relation to said future travel destination of said seventh user.  
 
116.     (new)  The system of Claim 111, wherein information indicating said future travel destination of said seventh user is included in a special purpose contact information profile. 
 
117.     (new)  The system of Claim 97, wherein a ninth said user’s said device is a mobile device and wherein said system is configured to receive information concerning a current location of said ninth user while using said mobile device, and wherein said system  presents to said ninth user information about a location of one or more other said users of the system, where said presentation of said location information is prioritized, at least in part, based on the proximity of said locations of said other users to a current location of said ninth user while on said mobile device. 
 
118.     (new)  The system of Claim 117, wherein said locations of said other users include current locations of said other users while using mobile devices. 
 
119.     (new)  The system of Claim 118, wherein such said other users whose locations are current locations while using mobile devices are users whose outgoing contact information profiles are stored as incoming contact information profiles in said ninth user’s said second storage space in said database. 
 
120.     (new)  The system of Claim 119, wherein said database is configured to store physical address location information either in or as corresponding to, or both, at least some of said users’ said outgoing contact information profiles, where said locations of said other users include physical address locations based on said physical address location information of said other users’ said outgoing contact information profiles.  
 

 
122.     (new)  The system of Claim 121, wherein said system presents to said ninth user information about a location of said other users, where said presentation of said location information is prioritized, at least in part, based on the proximity of said locations of said other users to a future travel destination of said ninth user. 
 
123.     (new)  The system of Claim 122, wherein said system presents to said ninth user information about a future travel destination of said  other users, where said presentation of said future travel destination information is prioritized, at least in part, based on the proximity of said future travel destinations of said other users to said future travel destination of said ninth user.  
 
124.     (new)  The system of Claim 123, wherein at least some of said future travel destination information of either said ninth user or said other users, or both, is included in one or more special purpose contact information profiles. 
Allowable Subject Matter
Reasons for Allowance
Claims 37-42 and 46-124 (renumbered 1-85) are allowed.
The following is an examiner’s statement of reason of allowance.  Examiner’s updated search results, as well as, examiner’s amendment overcame the prior art of record found before and moved the application in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Ryes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amresh Singh/
Primary Examiner, Art Unit 2159